Title: From Thomas Jefferson to James Madison, 29 August 1800
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Aug. 29. 1800.

Before the reciept of your last favor, mr Mc.Gehee had called on me, and satisfied me that the entry of nails delivered in Aug. & left blank was really of nails charged in July & not then delivered. this misconception on my part arose from imperfect entries made on the reports of mr Richardson who generally delivered out the nails. I am chagrined at it’s having been the cause of my holding the whole of the 69.23 D of your order on Barnes, when so inconsiderable a portion of it was for me. I now send a statement of our account and the balance of £13–7–2 shall be sent by mr Barber from our court unless a more direct conveyance occurs.
I have recieved no letters of particular information since you were here: nor do I learn any thing lately respecting N. Carolina. the republican papers of Massachusets & Connecticut continue to be filled with the old stories of deism, atheism, antifederalism &c as heretofore & are very silent as to Pinckney.—P. Carr yesterday lost his son; & his daughter is understood to be hopeless. mr Trist has at length made a purchase of lands, those on which James Kerr lived, on the road to mr Divers’s, @ 7. D. the acre. a purchaser has offered for Colo. Monroe’s land above Charlottesville @ 6. D. he came from Loudon, with a mr Craven, recommended to me as a tenant by Genl. Mason. Craven has rented 5. fields of me of 100. acres each on this side the river, with all the negroes belonging to the plantation (18 workers) stock, &c. at £350. a year for 5. years. I had before nearly compleated the leasing all my lands on the other side the river, my nailery & the erecting my mill are now to be my chief occupations. I hope to rent the latter advantageously. lands are rising sensibly here. several are wanting to buy, & there is little for sale. I imagine we shall hardly be summoned to Washington before the fixed time of meeting. present my respects to mrs Madison, & affectionate salutations to yourself.

Th: Jefferson

